SUN COMMUNITIES, INC. Exhibit 21.1 – List of Subsidiaries Main operating subsidiary: Sun Communities Operating Limited Partnership, a Michigan limited partnership Other subsidiaries (wholly-owned): Miami Lakes QRS, Inc., a Michigan corporation SCF Manager Inc., a Michigan corporation Sun QRS Countryside Manager, Inc., a Michigan corporation Sun QRS, Inc., a Michigan corporation Sun QRS Pool 1, Inc., a Michigan corporation Sun QRS Pool 2, Inc., a Michigan corporation Sun QRS Pool 3, Inc., a Michigan corporation Sun QRS Pool 5, Inc., a Michigan corporation Sun QRS Pool 6, Inc., a Michigan corporation Sun QRS Pool 7, Inc., a Michigan corporation Sun QRS Pool 8, Inc., a Michigan corporation Sun QRS Pool 9, Inc., a Michigan corporation Sun QRS Pool 10, Inc., a Michigan corporation Sun QRS Pool 11, Inc., a Michigan corporation Sun QRS Pool 12, Inc., a Michigan corporation Sun QRS Pool 13, Inc., a Michigan corporation Sun QRS Sheffield, Inc., a Michigan corporation Sun Sea Breeze QRS, Inc., a Michigan corporation Sun Secured Financing GP, Inc., a Michigan corporation Sun Texas QRS, Inc., a Michigan corporation Apple Orchard L.L.C., a Michigan limited liability company Aspen-Alpine Project, LLC, a Michigan limited liability company Aspen-Brentwood Project, LLC, a Michigan limited liability company Aspen-Byron Project, LLC, a Michigan limited liability company Aspen-Country Project, LLC, a Michigan limited liability company Aspen-Ft. Collins Limited Partnership, a Michigan limited partnership Aspen-Grand Project, LLC, a Michigan limited liability company Aspen-Holland Estates, LLC, a Michigan limited liability company Aspen-Town & Country Associates II, LLC, a Michigan limited liability company Bright Insurance Agency, Inc., a Michigan corporation Comal Farms Manager LLC, a Michigan limited liability company CP Comal Farms Limited Partnership, a Michigan limited partnership CP Creekside LLC, a Michigan limited liability company CP Woodlake Limited Partnership, a Michigan limited partnership Creekside Manager LLC, a Michigan limited liability company East Fork Crossing Manager LLC, a Michigan limited liability company FC East Fork Crossing LLC, a Michigan limited liability company FC Glen Laurel LLC, a Michigan limited liability company FC Meadowbrook LLC, a Michigan limited liability company FC Pebble Creek LLC, a Michigan limited liability company FC River Ranch Limited Partnership, a Michigan limited partnership FC Stonebridge Limited Partnership, a Michigan limited partnership FC Summit Ridge Limited Partnership, a Michigan limited partnership SUN COMMUNITIES INC. Exhibit 21.1 - List of Subsidiaries, continued FC Sunset Ridge Limited Partnership, a Michigan limited partnership Glen Laurel Manager LLC, a Michigan limited liability company High Point Associates, L.P., a Delaware limited partnership High Point GP One LLC, a Michigan limited liability company McIntosh Utilities, Inc., a Florida non-profit corporation Meadowbrook Manager LLC, a Michigan limited liability company Meadow Lake Development Company LLC, a Michigan limited liability company Miami Lakes GP One LLC, a Michigan limited liability company Miami Lakes GP Two LLC, a Michigan limited liability company Miami Lakes Venture Associates, a Florida general partnership Pebble Creek Manager LLC, a Michigan limited liability company Priority Entertainment, LLC, a Michigan limited liability company River Haven Operating Company LLC, a Michigan limited liability company River Ranch Manager LLC, a Michigan limited liability company River Ridge Equities LLC, a Michigan limited liability company River Ridge Investments LLC, a Michigan limited liability company SCA2 LLC, a Michigan limited liability company Sea Breeze GP One LLC, a Michigan limited liability company Sea Breeze Limited Partnership, a Delaware limited partnership Sheffield MHP, LLC, a Michigan limited liability company Snowbird Concessions, Inc., a Texas corporation Stonebridge Manager LLC, a Michigan limited liability company SUI TRS, Inc., a Michigan corporation Summit Ridge Manager LLC, a Michigan limited liability company Sun ACQ LLC, a Michigan limited liability company Sun Arbor Terrace LLC, a Michigan limited liability company Sun Ariana LLC, a Michigan limited liability company Sun Candlelight Village LLC, a Michigan limited liability company Sun Candlewick LLC, a Michigan limited liability company Sun Cave Creek LLC, a Michigan limited liability company Sun Countryside Atlanta LLC, a Michigan limited liability company Sun Countryside Lake Lanier LLC, a Michigan limited liability company SunChamp LLC, a Michigan limited liability company SunChamp Holdings LLC, a Michigan limited liability company Sun Communities Acquisitions, LLC, a Michigan limited liability company Sun Communities Finance, LLC, a Michigan limited liability company Sun Communities Financial LLC, a Michigan limited liability company Sun Communities Funding Limited Partnership, a Michigan limited partnership Sun Communities Funding GP L.L.C., a Michigan limited liability company Sun Communities Mezzanine Lender LLC, a Michigan limited liability company Sun Communities Texas Limited Partnership, a Michigan limited partnership Sun Communities Texas Mezzanine Lender Limited Partnership, a Michigan limited partnership Sun Continental Estates LLC, a Michigan limited liability company Sun Continental North LLC, a Michigan limited liability company Sun Davison East LLC, a Michigan limited liability company Sun Financial LLC, a Michigan limited liability company Sun Financial Texas Limited Partnership, a Michigan limited partnership Sun/Forest LLC, a Michigan limited liability company Sun/Forest Holdings LLC, a Michigan limited liability company Sun Forest Meadows LLC a Michigan limited liability company SUN COMMUNITIES INC. Exhibit 21.1 - List of Subsidiaries, continued Sun Gold Coaster LLC, a Michigan limited liability company Sun GP L.L.C., a Michigan limited liability company Sun Groves LLC, a Michigan limited liability company Sun HG Limited Partnership, a Michigan limited partnership Sun Holly Forest LLC, a Michigan limited liability company Sun Home Services, Inc., a Michigan corporation Sun Hunters Glen LLC, a Michigan limited liability company Sun Indian Creek LLC, a Michigan limited liability company Sun Island Lakes LLC, a Michigan limited liability company Sun Kings Lake LLC, a Michigan limited liability company Sun Lake Juliana LLC, a Michigan limited liability company Sun Lake San Marino LLC, a Michigan limited liability company Sun Lakeview LLC, a Michigan limited liability company Sun Life Associates Limited Partnership, an Arizona limited partnership Sun Life Trailer Resort Limited Partnership, an Arizona limited partnership Sun MA LLC, a Michigan limited liability company Sun Meadowbrook FL LLC, a Michigan limited liability company Sun MHC Development LLC, a Michigan limited liability company Sun Oakcrest Limited Partnership, a Michigan limited partnership Sun OFI, LLC, a Michigan limited liability company Sun Orange Tree LLC, a Michigan limited liability company Sun Pheasant Ridge Limited Partnership, a Michigan limited partnership Sun Pine Trace Limited Partnership, a Michigan limited partnership Sun Pool 1 LLC, a Michigan limited liability company Sun Pool 3 LLC, a Michigan limited liability company Sun Pool 4 LLC, a Michigan limited liability company Sun Pool 5 LLC, a Michigan limited liability company Sun Pool 8 LLC, a Michigan limited liability company Sun Pool 12 LLC, a Michigan limited liability company Sun Receivables LLC, a Michigan limited liability company Sun Richmond LLC, a Michigan limited liability company Sun Richmond Industrial LLC, a Michigan limited liability company Sun River Ridge Limited Partnership, a Michigan limited partnership Sun Saddle Brook Limited Partnership, a Michigan limited partnership Sun Saddle Oak LLC, a Michigan limited liability company Sun Scio Farms LLC, a Michigan limited liability company Sun Secured Financing LLC, a Michigan limited liability company Sun Secured Financing Houston Limited Partnership, a Michigan limited partnership Sun Tampa East, LLC, a Michigan limited liability company Sunset Ridge Manager LLC, a Michigan limited liability company Sun Siesta Bay LLC, a Michigan limited liability company Sun Silver Star LLC, a Michigan limited liability company Sun Texas Pool Limited Partnership, a Michigan limited partnership Sun TRS, Inc., a Michigan corporation Sun Villa MHC LLC, a Michigan limited liability company Sun Village Trails LLC, a Michigan limited liability company Sun Water Oak Golf, Inc., a Michigan corporation Sun Woodlake Estates LLC, a Michigan limited liability company Sun Woods Edge LLC, a Michigan limited liability company Sun/York L.L.C., a Michigan limited liability company SUN COMMUNITIES INC. Exhibit 21.1 - List of Subsidiaries, continued Woodlake Manager LLC, a Michigan limited liability company Apple Carr Village Mobile Home Park, LLC Brookside Village Mobile Home Park, LLC Cider Mill Village Mobile Home Park, LLC Country Hills Village Mobile Home Park, LLC Country Meadows Village Mobile Home Park, LLC Dutton Mill Village, LLC Hickory Hills Village, LLC Holiday West Village Mobile Home Park, LLC Leisure Village Mobile Home Park, LLC Oak Island Village Mobile Home Park, LLC Pinebrook Village Mobile Home Park, LLC Southwood Village Mobile Home Park, LLC Sycamore Village Mobile Home Park, LLC Tamarac Village Mobile Home Park, LLC Warren Dunes Village MHP, LLC(DE) Waverly Shores Village Mobile Home Park, LLC Windsor Woods Village Mobile Home Park, LLC Hidden Ridge An RV Community, LLC Apple Carr Village MHP Holding Company #1, LLC Brookside Village MHP Holding Company #1, LLC Cider Mill Village MHP Holding Company #1, LLC Country Hills Village MHP Holding Company #1, LLC Country Meadows Village MHP Holding Company #1, LLC Dutton Mill Village MHP Holding Company #1, LLC Hickory Hills Village MHP Holding Company #1, LLC Hidden Ridge RV Park Holding Company #1, LLC Holiday West Village MHP Holding Company #1, LLC Leisure Village MHP Holding Company #1, LLC Oak Island Village MHP Holding Company #1, LLC Southwood Village MHP Holding Company #1, LLC Sycamore Village MHP Holding Company #1, LLC Tamarac Village MHP Holding Company #1, LLC Warren Dunes Village MHP Holding Company #1, LLC Waverly Shores Village MHP Holding Company #1, LLC Windsor Woods Village MHP Holding Company #1, LLC Sun Blueberry Hill LLC Sun Grand Lake LLC Sun Three Lakes LLC Sun Naples Gardens LLC Sun North Lake Estates LLC Sun Cider Mill Crossings LLC Sun Communities Funding II LLC Sun Orange City LLC Sun Knollwood LLC Sun QRS Knollwood, Inc. Sun River Ridge II LLC Sun QRS River Ridge, Inc. Sun Gwinnett LLC SUN COMMUNITIES INC. Exhibit 21.1 - List of Subsidiaries, continued Sun QRS Gwinnett, Inc. Sun Club Naples LLC Sun High Point QRS, Inc. Sun Four Seasons LLC Sun Lafayette Place LLC Sun Southfork LLC Sun Grand Lake Golf, Inc.
